Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “configured to enable each projection to contact a corner portion of a tote when the top cap is placed on a plurality of totes” in claim 1, “configured to engage an inner corner radius of a top of a tote” in claim 6, “configured to contact a portion of a tote … a plurality of stacks of totes” in claim 12, “to contact twelve stacks of totes” in claim 18 define a top cap in reference to a plurality of totes or a plurality of stacks of totes  which have not been positively claimed rendering the claims are vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claim 7, the phrase “configured to mate with a footprint of a transportation system” is vague and indefinite because it has no clear meaning as to what is a footprint of a transportation system?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 10-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avery (5,144,897).  To the extent that the Examiner can determine the scopes of the claims, Avery discloses a top cap (2; 21; the highest tray/top cap 2 as shown in Fig. 5) comprising a generally rectangular upper surface (32) having a first side edge, a second side edge, opposing the first side edge, a first end edge, and a second end edge opposing the first end edge (Fig. 6).  Avery further discloses the upper surface including a plurality of contacting projections/tote contacting projections (41, 51, Fig. 3; 45, 55, Fig. 6) extending  downwardly from the upper surface in a pattern and each of the plurality of contacting projections of Avery is inherently capable to contact a corner portion of a tote when the top cap is placed on a plurality of totes.
As to claim 7, Avery further discloses a plurality of downwardly extending depressions (61; 65) and the depressions are inherently capable to mate with a footprint of a transportation system.

As to claim 17, each of the plurality of projections of Avery is inherently to contact an inner radius of a corner of the tote.
As to claim 18, Avery discloses the projections are positioned in a pattern and the projections are inherently capable to contact twelve stacks of totes.
As to claim 19, Avery further discloses a plurality of indentations (61; 65) and the indentations are inherently capable to mate with a footprint of another transport system.

Claim(s) 1, 7, 10-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wind (4,580,680).  
To the extent that the Examiner can determine the scopes of the claims, Wind discloses a top cap (30b; Fig. 8) comprising a generally rectangular upper surface (the top surface as shown in Fig. 8) having a first side edge, a second side edge, opposing the first side edge, a first end edge, and a second end edge opposing the first end edge.  Wind further discloses the upper surface including a plurality of protuberances/tote contacting projections (60; Fig.s 9-10) extending  downwardly from the upper surface in a pattern and each of the plurality of contacting projections of Wind is inherently capable to contact a corner portion of a tote when the top cap is placed on a plurality of totes.
As to claim 7, Wind further discloses a plurality of downwardly extending depressions (Fig. 8) and the depressions are inherently capable to mate with a footprint of a transportation system.

As to claim 17, each of the plurality of projections of Wind is inherently to contact an inner radius of a corner of the tote.
As to claim 18, Wind discloses the projections are positioned in a pattern and the projections are inherently capable to contact twelve stacks of totes.
As to claim 19, Wind further discloses a plurality of indentations (Fig.s 8-9) and the indentations are inherently capable to mate with a footprint of another transport system.

Claim(s) 1-4, 7, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darby (5,390,789).  To the extent that the Examiner can determine the scopes of the claims, Darby discloses a top cap (200; Fig.s 1 & 4-6) comprising a generally rectangular upper surface (202; Fig. 5) having a first side edge, a second side edge, opposing the first side edge, a first end edge, and a second end edge opposing the first end edge.  Darby further discloses the upper surface including a plurality of locator projections/tote contacting projections (214) extending  downwardly from the upper surface in a pattern and each of the plurality of contacting projections of Darby is inherently capable to contact a corner portion of a tote when the top cap is placed on a plurality of totes.
As to claim 2, Darby further discloses the top cap comprises a lower surface opposing the upper surface and a plurality of ribs (206; Fig. 4) extending downward from the lower surface.
As to claim 3, see Fig. 4.

As to claim 7, Darby further discloses a plurality of downwardly extending depressions (210, 212) and the depressions are inherently capable to mate with a footprint of a transportation system.
As to claim 12, Darby discloses the top cap as above comprises all the limitations as claimed includes a plurality of spaced apart hollow projections (214) extending downward and each of the plurality of hollow projections is inherently capable to contact a portion of a tote when the top cap is placed on a plurality of totes.
As to claim 13, Darby further discloses the top cap comprises a plurality of ribs (206; Fig. 4) extending downward from the lower surface, and the plurality of projections extend downward below a lower edge of the plurality of ribs (Fig. 6).
As to claim 16, see Fig. 4.
As to claim 17, each of the plurality of projections of Darby is inherently to contact an inner radius of a corner of the tote.
As to claim 18, Darby discloses the projections are positioned in a pattern and the projections are inherently capable to contact twelve stacks of totes.
As to claim 19, Darby further discloses a plurality of indentations (210, 212) and the indentations are inherently capable to mate with a footprint of another transport system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby in view of Wind.  To the extent that the Examiner can determine the scopes of the claims, Darby discloses the top cap as above having most of the limitations of the claims except for each of the contacting projections comprises a contact portion that is generally cylindrical as claimed.  Wind discloses the top cap as above and further discloses each of the plurality of contacting projections (60) comprises a contact portion that is generally cylindrical (Fig. 9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Wind to modify the top cap of Darby so the top cap is constructed with each of the contacting projections comprises a contact portion that is generally cylindrical or generally hollow conical shape as claimed because the selection of the specific shape for each of the plurality of contacting projections such as the shape as disclosed by Darby or Wind or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 6, the contact portion of each of the plurality of contacting projections of Darby as modified is capable to engage an inner corner radius of a top of a tote.
As to claim 8, to the extent that Darby fails to disclose the first side edge and the second side edge are lipless, it would have been obvious to one having ordinary skill in the art before the 
As to claim 9, Wind further discloses each of the plurality of contacting projections has a generally hollow conical shape.
As to claim 10, Darby further discloses each of the first end edge and the second end edge comprises a downwardly extending lip (Fig.s 4-5).
As to claim 12, Darby discloses the top cap as above having all the limitations of the claim.  To the extent that Darby fails to show the plurality of spaced apart hollow projections in lieu of the plurality of locator projections/contacting projections.  Wind further discloses the plurality of locator projections/contacting projections (60) comprise a plurality of spaced apart hollow projections (60; Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Wind to modify the top cap of Darby so the plurality of locator projections/contacting projections comprise a plurality of spaced apart hollow projections for better securing items such as totes.
As to claim 13, Darby further discloses the top cap comprises a plurality of ribs (206; Fig. 4) extending downward from the lower surface, and the plurality of projections extend downward below a lower edge of the plurality of ribs (Fig. 6).
As to claim 15, Darby further discloses each of the projections includes a shaped portion such as fins (216) that extends beyond the lower edges of the ribs (Fig. 6).  However, Darby fails to 
As to claim 16, see Fig. 4.
As to claim 17, each of the plurality of projections of Darby is inherently to contact an inner radius of a corner of the tote.
As to claim 18, Darby discloses the projections are positioned in a pattern and the projections are inherently capable to contact twelve stacks of totes.
As to claim 19, Darby further discloses a plurality of indentations (210, 212) and the indentations are inherently capable to mate with a footprint of another transport system.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736